Exhibit 10.2

 

[g33341kki001.jpg]

 

2015 Incentive Compensation Plan

Effective January 1, 2015

Personal and Confidential

 

Employee

Frederick H. Weismann

2015 Base Salary

$

175,000

 

 

 

Title

EVP/COO

2015 Bonus Target

14

%

$

24,500

 

 

 

 

 

 

 

 

Thresholds

Maintain CAMELS rating at one of the two highest ratings

 

Maintain an Asset Quality rating of “Satisfactory” or better

 

Maintain Loan Quality Control rating at “Satisfactory” or better

 

 

Goal #1:

Bank Profitability:  Achieve Return on Assets

 

 

 

 

 

 

 

 

Annual Payout Target

50%

=

$

12,250

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget =

 

$

4,083

 

At Budget =

 

$

8,167

 

106% of Budget =

 

$

12,250

 

Stretch Goal

 

 

 

Every .03% over 106% of Budget

 

$

4,083

 

 

Goal #2:

Increase Commercial and Retail Checking Deposit Balances

 

Annual Payout Target

20%

=

$

4,900

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget =

 

$

1,633

 

At Budget =

 

$

3,267

 

110% of Budget =

 

$

4,900

 

Stretch Goal

 

 

 

Every $1.3 M over 110% of Budget

 

$

1,633

 

 

Goal #3:

Increase Commercial Loan Balances

 

Annual Payout Target

20%

=

$

4,900

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget =

 

$

1,633

 

At Budget =

 

$

3,267

 

110% of Budget =

 

$

4,900

 

Stretch Goal

 

 

 

Every $2.1M over 110% of Budget

 

$

1,633

 

 

--------------------------------------------------------------------------------


 

Goal #4:

Achieve SBA Fee Income Target

 

Annual Payout Target

10%

=

$

2,450

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget =

 

$

817

 

At Budget =

 

$

1,633

 

105% of Budget =

 

$

2,450

 

Stretch Goal

 

 

 

Every $100,000 over 105% of Budget

 

$

817

 

 

NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2015 budget.

All dollar figures are based on estimates of annualized salary.  Incentive
payments are based on the employee’s actual base compensation for the fiscal
year, which includes  straight time pay,  vacation, holiday, personal, sick and
jury duty pay.   Overtime and other payments including previous year’s bonus
payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performing at a level of “satisfactory” or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

By signing below I confirm receipt of my Incentive Compensation Plan and my
understanding of the provisions stated above.

 

 

/s/ Frederick H. Weismann

 

January 26, 2015

Frederick H. Weismann

 

Date

 

 

 

 

 

 

/s/ Robert E. Balletto

 

January 26, 2015

Robert E. Balletto, CEO/President

 

Date

 

--------------------------------------------------------------------------------